Citation Nr: 0804726	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-19 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for migraine headaches.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1993 to June 
1999 and had 9 months and 20 days of prior active service.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  
The veteran has since relocated, and the RO in 
Winston-Salem, North Carolina, assumed jurisdiction over her 
appeal and forwarded the case to the Board.

A March 2007 Board remand directed the Appeals Management 
Center (AMC) to (1) contact Madigan Army Medical Center, TMC 
12, Womack Army Hospital, and Walter Reed in Maryland and 
North Carolina and request that a search be conducted for the 
veteran's missing service medical records, and (2) schedule 
her for a VA examination to determine the nature, extent, and 
etiology of her claimed neck disorder, migraine headaches, 
and fibromyalgia - to include, in particular, 
any relationship to injuries she sustained in a motor vehicle 
accident during service.  The AMC completed that development, 
continued to deny the claims, and returned the case to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The VA examination in September 2007, on remand, found 
evidence of a current neck strain but did not link this 
disorder to the veteran's military service, including to 
injuries she may have sustained in the alleged motor vehicle 
accident.

2.  That September 2007 VA examiner, however, determined the 
veteran's fibromyalgia and migraine headaches are at least as 
likely as not related to her military service.


CONCLUSIONS OF LAW

1.  The veteran's neck disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Resolving all reasonable doubt in her favor, the 
veteran's fibromyalgia was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Resolving all reasonable doubt in her favor, the 
veteran's migraine headaches were incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in January 2002, April 2002, January 2003, 
September 2006, March 2007, May 2007, and September 2007 (1) 
informed the veteran of the information and evidence not of 
record that is necessary to substantiate her claims; (2) 
informed her of the information and evidence that VA would 
obtain and assist her in obtaining; (3) informed her of the 
information and evidence she was expected to provide; and (4) 
requested that she provide any evidence in her possession 
pertaining to her claims, or something to the effect that she 
should "give us everything you've got pertaining to your 
claims."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  



VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
and AMC complied with the Dingess requirements when it sent 
the veteran VCAA notice letters in March 2006 and March 2007 
discussing the downstream disability rating and effective 
date elements of her claims and then went back and 
readjudicated these claims in the October 2007 supplemental 
statement of the case (SSOC).  This is important to point out 
because the Federal Circuit Court recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
her over the course of this appeal, and her responses, 
she clearly has actual knowledge of the evidence she is 
required to submit and needed to substantiate her claims; and 
(2) based on her contentions she is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO and AMC obtained all available medical 
records, keeping in mind the Board remanded this case in 
March 2007 to attempt to obtain additional service medical 
records (SMRs).  Unfortunately, most of the veteran's service 
medical records are still missing.  Most efforts to obtain 
these records were unsuccessful, except for obtaining the 
report of her enlistment examination and documentation of her 
motor vehicle accident, as evidenced by the negative 
responses from the Department of the Army in April 2007, 
National Personnel Records Center (NPRC) in June 2007, 
North Carolina and Fort Hood, Texas in April 2007, and Walter 
Reed Army Medical Center in March 2007.  However, VA received 
at least some of her service medical records from Madigan 
Army Medical Center (September 2002 to June 2003) and Womack 
Army Medical Center (June 2002 to September 2007).  Where, as 
here, not all of the SMRS are available for consideration, 
through no fault of the veteran, the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule, is heightened.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

The missing service medical records are somewhat mitigated in 
this case because the Board is granting two of the three 
claims at issue, for the migraine headaches and fibromyalgia, 
even though these records are unavailable for consideration.  
And even accepting that the alleged injury in question 
occurred, i.e., the motor vehicle accident during service, 
the VA examiner who evaluated the veteran on remand still was 
unable to etiologically link her neck disorder to her 
military service - including to that incident.  So, for all 
intents and purposes, the Board has acknowledged it occurred, 
yet there still is not the required medical nexus to grant 
that remaining claim.



As mentioned, however, the VA examiner was able to link the 
fibromyalgia and migraine headaches to the veteran's military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(4).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

Governing Statute and Regulation

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

I. Whether the Veteran is Entitled to Service Connection for 
a Neck Disorder

The veteran claims that her neck disorder is due to her 
military service.  In her January 2001 application for 
compensation, she claimed that her neck pains started in 1995 
as a result of weightlifting and that a motor vehicle 
accident in November 1997 aggravated the initial injury.

As already explained, many of the veteran's service medical 
records are missing.  But her DA Form 2173 provides evidence 
of a motor vehicle accident in November 1997 at Fort Bragg.  
This document notes back pain, but no other injury from that 
motor vehicle accident.  In addition, the available service 
medical records make no reference to any complaints of or 
treatment for any neck injury, including as a result of that 
motor vehicle accident in service.  Her military service 
ended in June 1999.



A review of the veteran's post-service medical records shows 
rare complaints of neck pain (August 2005), but mostly this 
condition is in the medical history portion when she refers 
to the motor vehicle accident in service.  That said, 
a November 2005 private medical record specifically notes she 
reported no neck problems and the report of a September 2007 
private physical evaluation indicated that her cervical spine 
had no abnormalities.  In addition, a June 2007 private 
medical report by Dr. E.B. indicates that her neck pain may 
be related to her migraine headaches, which start in her 
neck.

As already alluded to, to determine the etiology of her 
claimed disability - and, more specifically, whether it is 
somehow attributable to her military service, VA had the 
veteran undergo a compensation examination in September 2007.  
During the examination, she complained of neck pain which 
said had become progressively worse since the motor vehicle 
accident in service.  She also reported pain, spasms, and 
stiffness radiating to the tops of her shoulders.  In 
addition, she said that she cannot play with her children, do 
chores, or cook much.  However, she also reported no 
incapacitating episodes over the past year.  Range of motion 
testing of the cervical spine found 0 to 25 degrees of 
flexion, 0 to 20 degrees of extension, 0 to 30 degrees of 
right lateral flexion, 0 to 20 degrees of left lateral 
flexion, 0 to 60 degrees of right lateral rotation, and 0 to 
45 degrees of left lateral rotation.  X-rays revealed normal 
alignment of the cervical vertebra and 
well-maintained vertebral body heights.  The articulations 
are intact at all levels with no evidence of acute bony 
injury.  Based on these x-rays, the examiner concluded the 
veteran had a normal cervical spine.  

Nevertheless, the examiner diagnosed a neck strain with mild-
to-moderate effects on the veteran's usual daily activities.  
But most importantly, based on her history and physical 
examination, the examiner indicated the etiology of her neck 
disorder could not be resolved without resorting to mere 
speculation.  The examiner's rationale noted the lack of 
service medical records as well as lack of information in the 
medical records about the veteran's neck condition, 
specifically.  Indeed, the examiner indicated the veteran's 
neck complaints were combined with her fibromyalgia and 
migraine headache symptoms when she went for treatment 
and have not been addressed specifically.

Hence, the September 2007 examiner indicated that linking the 
veteran's neck disorder to her military service would be 
merely speculative.  Generally speaking, speculative, vague 
and inconclusively worded medical nexus opinions are 
insufficient to grant service connection because saying a 
disability may be related to service is just as well 
tantamount to saying it may not be related.  See, e.g., 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
professional's use of equivocal terms such as "may" or "may 
not" was too speculative to constitute a definitive opinion 
on issue of causation);  See also 38 C.F.R. § 3.102 
(when considering application of the benefit-of-the-doubt 
doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).  And while an accurate determination of 
etiology is not a condition precedent to granting service 
connection; nor is definite etiology or obvious etiology, a 
doctor's opinion phrased in terms of "may or may not" is an 
insufficient basis for an award of service connection.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998).

In this case, the examiner was unable to even state that the 
veteran's neck disorder may be related to her military 
service, choosing instead to acknowledge simply that he was 
unable to make this determination without purely speculating.  
Consequently, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed a neck 
disorder as a result of her military service - and, in 
particular, as a result of the weight training and/or motor 
vehicle accident in service.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  And since 
there is no evidence of a neck disorder in service or 
continuity of symptomatology evidenced in the record, there 
is no basis for such an opinion.

If the symptoms (pain, etc.) referable to the veteran's neck 
disorder are, in fact, part and parcel of her migraine 
headaches and/or fibromyalgia, then this will be taken into 
account when determining the appropriate disability rating 
for those conditions - keeping in mind the Board is granting 
those other claims in this decision.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (If VA is unable to distinguish 
by competent medical evidence the effects of a condition that 
are due to service-related factors from those that are not, 
then VA must effectively presume that all symptoms are 
attributable to service-connected disability).  The only 
additional point worth mentioning is that, in rating those 
other conditions, the veteran cannot be compensated twice for 
the same symptom as this would violate VA's anti-pyramiding 
regulation - 38 C.F.R. § 4.14.  See, too, Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

II. Whether the Veteran is Entitled to Service Connection for 
Fibromyalgia

The veteran also claims that her fibromyalgia is due to her 
military service.

Although, as mentioned, most of the veteran's service medical 
records are missing, a Health questionnaire for Dental 
treatment dated in January 1998 and April 1999 notes problems 
with fibromyalgia.  

VA outpatient treatment records also note some complaints for 
and treatment of fibromyalgia in October 2001 and March 2002.

And as already alluded to, to determine the etiology of her 
claimed disability - and, more specifically, whether it is 
somehow attributable to her military service, VA had the 
veteran undergo a compensation examination in September 2007.  
When examined, she reported experiencing pains in her arms, 
legs, shoulders, and hips and indicated these symptoms became 
worse in cold weather.  Objective findings noted tenderness 
on the right side including the lower back area, trapezius, 
second rib, and gluteal.  She had left-sided tenderness at 
the occiput, trapezius, and supraspinatus.  The examiner 
diagnosed fibromyalgia, which he said has a mild-to-severe 
effect on the veteran's usual daily activities.  
More importantly, though, this examiner then opined that it 
is at least as likely as not the fibromyalgia is 
etiologically related to the veteran's military service.  
The examiner's rationale noted that, although there were no 
service medical records to review, the dental records from 
service mentioned fibromyalgia as one of the veteran's 
problems, so there were objective indications of this 
condition while she was in the military (that is, aside from 
the additional findings and diagnosis since service).

There is no medical evidence refuting this VA opinion.  
Certainly then, when resolving all reasonable doubt in her 
favor, the record provides sufficient evidence to support the 
veteran's contention that she has fibromyalgia due to her 
military service.  Hence, the Board must grant her claim.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

III. Whether the Veteran is Entitled to Service Connection 
for Migraine Headaches

As well, the veteran claims that her migraine headaches are 
due to her military service.

And again, although most of the veteran's service medical 
records are missing, a Health questionnaire for Dental 
treatment dated in January 1998 and April 1999 notes problems 
with frequent headaches.

VA outpatient and private medical records also show numerous 
instances of complaints and treatment for migraine headaches 
since the veteran's discharge from military service.  Indeed, 
an October 2001 emergency room record from Madigan Hospital 
notes she reported a history of headaches for two years and 
that she was discharged from the Army due to this condition.  
Other VA outpatient treatment records also mention complaints 
of and treatment for headaches or migraines in March and June 
2002, January, February, and May 2003, March and August 2005, 
February 2006, and September 2007.  

And as already alluded to, to determine the etiology of her 
claimed disability - and, more specifically, whether it is 
somehow attributable to her military service, VA had the 
veteran undergo a compensation examination in September 2007.  
During the examination, she reported a history of migraine 
headaches due to her motor vehicle accident in service, which 
she said have become more frequent and more painful during 
the years since.  She also noted two hospitalizations in 
October 2003 for migraine headaches.  The examiner diagnosed 
migraines with prostrating attacks.  More importantly, the 
examiner indicated that it is at least as likely as not the 
migraine headaches are etiologically related to the veteran's 
military service.  The examiner's rationale indicated that 
her dental records in conjunction with the October 2001 
emergency room medical record appeared to confirm she 
experienced headaches in service with continuing 
symptomatology after service.  The examiner also noted the 
veteran was discharged medically from the service with 
severance pay in 1999, in turn suggesting that very well may 
have been due to her migraine headaches, as she claims.

There is no medical evidence refuting this VA opinion.  
Certainly then, when resolving all reasonable doubt in her 
favor, the record provides sufficient evidence to support the 
veteran's contention that she has migraine headaches due to 
her military service.  Hence, the Board must grant her claim.  
38 C.F.R. § 3.102.




ORDER

The claims for service connection for fibromyalgia and 
migraine headaches are granted.

However, the claim for service connection for a neck disorder 
(strain) is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


